1
2
3
4
5
6
7
8                         UNITED STATES DISTRICT COURT
9                        CENTRAL DISTRICT OF CALIFORNIA
10
11   JOSEPH CARRINGTON,                       Case No. 2:19-cv-02771-FMO-MAA
12                       Petitioner,
            v.                                JUDGMENT
13
14   ROBERT NEUSCHMID, Warden,
15                       Respondent.
16
17         Pursuant to the Order Directing Entry of Judgment and Denying Certificate
18   of Appealability,
19         IT IS ORDERED AND ADJUDGED that the First Amended Petition is
20   denied and the action is dismissed without prejudice.
21
22   DATED: March 19, 2020
23
24                                     __________/s/__________________________
                                       FERNANDO M. OLGUIN
25                                     UNITED STATES DISTRICT JUDGE
26
27
28
